     JENNY L. FOLEY, Ph.D., ESQ.
 1   Nevada Bar No.: 9017
 2   E-mail:jfoley@hkm.com
     MARTA D. KURSHUMOVA, ESQ.
 3   Nevada Bar No.: 14728
     E-mail:mkurshumova@hkm.com
 4   HKM EMPLOYMENT ATTORNEYS LLP
     1785 East Sahara, Suite 300
 5   Las Vegas, Nevada 89104
 6   Tel.: (702) 805-8340
     Fax: (702) 625-3893
 7   Counsel for Plaintiffs
     ~AND~
 8   STUEVE SIEGEL HANSON LLP
     GEORGE A. HANSON, ESQ., pro hac vice
 9   Missouri Bar No.: 43450
10   E-mail: hanson@stuevesiegel.com
     ALEXANDER T. RICKE, ESQ., pro hac vice
11   Missouri Bar No.: 65132
     E-mail:ricke@stuevesiegel.com
12   460 Nichols Road, Suite 200
     Kansas City, Missouri 64112
13   Tel.: (816) 714-7100
14   Fax: (816) 714-7101
     Counsel for Plaintiffs
15   ~AND~
     ADDITIONAL COUNSEL LISTED ON SIGNATURE PAGE
16
                               UNITED STATES DISTRICT COURT
17                                  DISTRICT OF NEVADA
18

19   KRYSTAL LOCKETT, et al., individually,      CASE NO. 2:19-cv-00315-APG-NJK
     and on behalf of all others similarly
20   situated,                                   PLAINTIFFS’ UNOPPOSED MOTION
                                                 [AND PROPOSED ORDER] FOR AN
21
                 Plaintiffs,                     EXTENSION OF TIME TO RESPOND
22                                               TO FOREIGN SUBSIDIARY
     v.                                          DEFENDANTS’ MOTION TO
23                                               DISMISS PURSUANT TO RULE
     PINNACLE ENTERTAINMENT, INC., et            12(b)(2) (ECF No. 30), DEFENDANTS’
24   al.,                                        MOTION TO TRANSFER (ECF No.
               Defendants.                       31), AND DEFENDANTS’ MOTION TO
25
                                                 DISMISS PURSUANT TO RULE
26                                               12(b)(6) (ECF No. 32)

27                                               (FIRST REQUEST)
                                         Page 1 of 6
 1          Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule IA 6-1, Plaintiffs

 2   move the Court for a seven day extension of time – from the current deadline of April 17,

 3   2019, until up to and including April 24, 2019 – to respond to Defendants’ three pending

 4   motions: (1) the Foreign Subsidiary Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(2)

 5   (ECF No. 30); (2) Defendants’ Motion to Transfer Case to the United States District Court for

 6   the Western District of Missouri (ECF No. 31); and (3) Defendants’ Motion to Dismiss

 7   Pursuant to Rule 12(b)(6) (ECF No. 32).

 8          In support of this unopposed Motion, Plaintiffs state as follows:
 9          1.       Plaintiffs filed their Class and Collective Action Complaint and Jury Demand
10   on February 21, 2019. (ECF No. 1).
11          2.       This Court granted Defendants’ unopposed request for an extension of time
12   (approximately 19 days) to respond to Plaintiffs’ Complaint. (ECF No. 27).
13          3.       On April 3, 2019, Defendants filed three motions: (1) the Foreign Subsidiary
14   Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(2) (ECF No. 30); (2) Defendants’
15   Motion to Transfer Case to the United States District Court for the Western District of
16   Missouri (ECF No. 31); and (3) Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6)
17   (ECF No. 32).
18          4.       The current deadline for Plaintiffs to respond to Defendants’ three pending

19   motions is April 17, 2019.

20          5.       Plaintiffs are requesting a seven day extension of time, up to and including

21   April 24, 2019, to respond to Defendants’ three pending motions. This is Plaintiffs’ first

22   request for an extension of time.

23          6.       Despite the exercise of diligence, counsel for Plaintiffs reasonably believe they

24   will require an additional 7 days (to April 24, 2019) to adequately prepare their responses to

25   Defendants’ motions, which cite numerous cases and attach a substantial volume of

26   evidentiary materials. This extension of time is sought for good cause and to ensure that

27
                                                Page 2 of 6
 1   Plaintiffs can fully and fairly present their arguments. This requested extension of time will

 2   not prejudice Defendants, nor will it unduly delay the timely disposition of this matter.

 3          7.      This extension of time is also in the interest of justice because it will allow the

 4   parties additional time to discuss a written proposal made by Plaintiffs to Defendants on April

 5   9, 2019, that may moot at least some of the issues raised in Defendants’ pending motions.

 6   Lead counsel for Defendants indicated that she had limited availability to review and discuss

 7   that proposal with her clients last week.       Plaintiffs are currently awaiting Defendants’

 8   response to Plaintiffs’ proposal. Lead counsel for Plaintiffs is traveling this week and has
 9   limited availability due to an initial case management conference and related meetings
10   occurring in Florida in connection with a new MDL matter.
11          8.      Defendants’ counsel has confirmed that Defendants do not oppose Plaintiffs’
12   requested extension.
13          WHEREFORE, Plaintiffs respectfully request the Court grant them a seven day
14   extension of time, up to and including April 24, 2019, to respond to Defendants’ three
15   pending motions: (1) the Foreign Subsidiary Defendants’ Motion to Dismiss Pursuant to Rule
16   12(b)(2) (ECF No. 30); (2) Defendants’ Motion to Transfer Case to the United States District
17   Court for the Western District of Missouri (ECF No. 31); and (3) Defendants’ Motion to
18   Dismiss Pursuant to Rule 12(b)(6) (ECF No. 32).

19
     Dated: April 16, 2019         Respectfully submitted:
20                                 HKM EMPLOYMENT ATTORNEYS LLP
                                   /s/ Jenny Foley
21
                                   JENNY L. FOLEY, Ph.D., ESQ.
22                                 Nevada Bar No.: 9017
                                   E-mail:jfoley@hkm.com
23                                 MARTA D. KURSHUMOVA, ESQ.
                                   Nevada Bar No.: 14728
24                                 E-mail:mkurshumova@hkm.com
25                                 1785 East Sahara, Suite 300
                                   Las Vegas, Nevada 89104
26                                 Tel.: (702) 805-8340
                                   Fax: (702) 625-3893
27
                                               Page 3 of 6
           AND
 1

 2         STUEVE SIEGEL HANSON LLP
           /s/ George A. Hanson
 3         GEORGE A. HANSON, ESQ., pro hac vice
           Missouri Bar No.: 43450
 4         E-mail:hanson@stuevesiegel.com
           ALEXANDER T. RICKE, ESQ., pro hac vice
 5         Missouri Bar No.: 65132
 6         E-mail:ricke@stuevesiegel.com
           460 Nichols Road, Suite 200
 7         Kansas City, Missouri 64112
           Tel.: (816) 714-7100
 8         Fax: (816) 714-7101
 9
           AND
10
           McCLELLAND LAW FIRM, P.C.
11         /s/ Ryan L. McClelland
           RYAN L. MCCLELLAND, ESQ., pro hac vice
12         Missouri Bar No.: 59343
           E-mail:ryan@mcclellandlawfirm.com
13
           MICHAEL J. RAHMBERG, ESQ., pro hac vice
14         Missouri Bar No.: 66979
           E-mail:mrahmberg@mcclellandlawfirm.com
15         The Flagship Building
           200 Westwoods Drive
16         Liberty, Missouri 64068-1170
17         Tel.: (816) 781-0002
           Fax: (816) 781-1984
18   ///

19   ///
20   ///
21
     ///
22
     ///
23
     ///
24

25   ///

26   ///

27
                    Page 4 of 6
 1         AND
 2
           OSMAN & SMAY LLP
 3         /s/ Matthew E. Osman
           MATTHEW E. OSMAN, ESQ., pro hac vice
 4         Missouri Bar No.: 60137
           E-mail: mosman@workerwagerights.com
 5         KATHRYN S. RICKLEY, ESQ., pro hac vice
 6         Missouri Bar No.: 59435
           E-mail: krickley@workerwagerights.com
 7         8500 W. 110th Street, Suite 330
           Overland Park, Kansas 66210
 8         Tel.:    (913) 667-9243
           Fax:     (866) 470-9243
 9
           Counsel for Plaintiffs
10

11
                                    ORDER
12

13   Based upon the above foregoing,

14   IT IS SO ORDERED.
15

16

17                         ANDREW P. GORDON
                           UNITED STATES DISTRICT JUDGE
18                         DATED: April 16, 2019
19

20

21

22

23

24

25

26

27
                       Page 5 of 6
                                  CERTIFICATE OF SERVICE
 1

 2
                  I hereby certify that on this 16th day of April 2019, I caused to be served a true
 3
     and correct copy of the foregoing PLAINTIFFS’ UNOPPOSED MOTION [AND
 4
     PROPOSED ORDER] FOR AN EXTENSION OF TIME TO RESPOND TO
 5

 6   FOREIGN SUBSIDIARY DEFENDANTS’ MOTION TO DISMISS PURSUANT TO

 7   RULE 12(b)(2) (ECF No. 30), DEFENDANTS’ MOTION TO TRANSFER (ECF No.

 8   31), AND DEFENDANTS’ MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)
 9
     (ECF No. 32) on the following persons as follows:
10
     _ __         by placing the same for mailing in the United States Mail, in a sealed envelope
11
                  on which first class postage was prepaid in Las Vegas, Nevada and/or
12

13

14   __X__        to be sent via electronic filing with the Clerk of the Court using the Court’s

15                electronic filing system and serving all parties with an email address of record
16                who have agreed to receive Electronic Service in this action
17

18
     _____        to be hand delivered to the persons and/or addresses below:
19

20

21
                 /s/ Ciara Contreras
22             An Employee of HKM EMPLOYMENT ATTORNEYS LLP

23

24

25

26

27
                                             Page 6 of 6
